wee Case 1:20-cv-11539-PBS Document 1 Filed 08/13/20 Page 1.of 15

AO 241 : — . . . _— Page2 -
(Rev. 01/15) ,

PETITION UNDER 28 U.S.C. § 2254 FOR WRIT OF
HABEAS CORPUS BY A PERSON IN STATE CUSTODY

 

 

 

United States District Court District; Massachusetts
Name (under which you were convicted): . .
° A der Salim . Veo - Se. cates pale

Place of Confinement : Qld loloa, Corrector Centeo~ Prisoner No.:
dae Adenrnyieotioa Ro. Gridepvetss AA oo aszy w 3 8284

Docket or Case No.:

 

 

 

 

Petitioner. (include the name under which you were convicted) Respondent (authorized person having custody of petitioner)

Nbder Salim Pro Se | . Stepien Kenneds

 

 

 

The Attomey General of the State of: “| RSS ch osettr

 

PETITION

1 (a) Name and location of court that entered the judgment of conviction you are challenging:
| Esseye County S-pertoe. Ce fT , Sa lem, Mos Sachveettt

 

 

 

 

(b) Criminal docket or case number (if you know): ° Nos. 737 FOR ATT 24.

 

 

 

 

 

 

 

 

 

 

2. (a) Date of the judgment of conviction (ifyouknow): Zune N78
(b) Date of sentencing: § ane

3, Length of sentence: \S R uw Snout Pare lo

‘4, In this case, were you convicted on more than one count or of more than onecrime? O Yes @ No

5. Identify all crimes of which you were convicted and sentenced in this case: , rst eq fee my der

. . . ; uv
6 (a) What was your plea? (Check one)
| ‘ () Not guilty Oo (3) Nolo contendere (no contest) _

Oo @) Guilty CO (4) Insanity plea
Case 1:20-cv-11539-PBS Document1 Filed 08/13/20 Page 2 of 15

*A0241 , Page 3
(Rev. 01/15)

(b) If you entered a guilty plea to one count or charge and a not guilty plea to another count or charge, what did

 

you plead guilty to and what did you plead not guilty to? v /A

 

 

 

 

 

 

 

 

(c) If you went to trial, what cind of trial did you have? (Check one)
& jury 6 Indge only .
7. ° Did you testify ata pretrial hearing, trial, or a post-trial hearing?
O Yes & No .
8. Did you appeal from the judgment of conviction?
ayes =F No
9. If you did appeal, answer the following:

(a) Name of court: Massachosefts Supreme Joediccal CoorT

(b) Docket or case number (if you know): uaQKaewa

(©) Result; a Fhrmed

(d) Date of result (ifyouknow): . \%87

(e) Citation to the case (if you know): Com v Salin 377 Mast, 227 Cva7)

(p Grounds raised: OD insedAcigs evidesee B leek of goed Gein, eta-t & loca 4e cvimeslef |
C piresecutiea) Edwin Mercady ess Kos arto ,(thete tes heroy — prero4s — tt stead dato Te
veers) Ounbjeck) 4 ore comm & dehun rene «5 to ey Tey 39 aot tei
_K the kok tral @ adeisson of price bad ats @) sbvie =F discreton appewt sy
ino Pre poe Gor witness © ioanperaissvle Be atraang mat oh, Arial couatel

D com rive efter: < 2718 Section 33€ .

 

(g) Did you seek further review by a higher state court? ‘O Yes O° No
If yes, answer the following: ,

(1) Name of court, Ans degree murdes CabOl ceo Arreckly tc SIE
(2) Docket or case number (if you know): . ,

 

(3) Result: .

 

 

(4) Date of result (if you know): —

 
vo fo Case. 1:20-cv-11539-PBS Document 1 Filed 08/13/20 Page 3 of 15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A021 a | . - Page 4
Bev. OVS) . .
| (5) Citation to the case (if you know): # [A :
(6) Grounds raised: ,
: (h) Did you file a petition for certiorari in the United States Supreme Court? “Yes “gf No
If yes, answer the following: |
(1) Docket or case number Gf you know): ‘ N, ‘/y
(2) Result: Wp
(3) Date of result (if you know): f, /, A
(4) Citation to the case (if you know): yw LA ,
10." Other than the direct appeals listed above, have you previously filed any other petitions, applications, or motions
conceming this judgment of conviction in any state court? & Yes O No
AL Tf your answer to Question 10 was "Yes," give the following information: ,
@) GD) Nameofeout: Esse Covnly S-pirior . Caort

(2) Docket or case number (ifyouknow): Woes, 7977 CR477 2y
(3) Date of filing (if you know): Awe noDeas ar aoa) + vel melded Sats
" (@) Nature of the proceeding: ote (\990-174) 7 |
(6) Grounds raised D_presecdtol ref miicondvet @Q_* efbective _asristerce
of , counse| @ Suri cies Cree. A adit ting Festireny 4d fA
nad ling of exhite(tr @) new) discover) evidence aftidevts toa
Eda Nercedo cecoatiaa, ond Jacobo Reyer sta tuy Bet |
. S fier & dots wu law _o* fue) hin $ to rete yoo Ite acbovt Salton,
Sy Clin Mercado steed Ly acted £1500. Gon Saltus
peer in low to Ire abort Sabin os:

 

 

 

 

 

aw Yes 0 No . Cop perdiix 4 5 ou hynt)
(8) Date of result (if you know): on knewa . ,

(6) Did you receive a hearing where evidence was given on your peti ion, application, or motion?
Case 1:20-cv-11539-PBS Document1 Filed 08/13/20 Page 4 of 15
AOW41 . Page 5
” Rev. 01/15) . .
. (b) If you filed any sécond petition, application, or motion, give the same information: * .

(1) Name of court Ain? ad Second obra were combed Gian ~1441)
(2) Docket or case number (if you know) : .

 

 

" (3) Date of filing (if you know): ;
7 '(4) Nature of the proceeding: , tart
(5) Grounds raised:

 

 

 

 

 

 

 

 

 

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
O Yes O No
(7) Result:

 

(8) Date of result (Gf you know):

 

" (c) Ifyou filed any third petition, application, or motion, give the same information:
(Name ofcout: Eo sree Cou, Svpertor C ourt
(2) Docket or case number Gf you know): Mos. T877C RI7724
(3) Date of filing (if you know): . 200 .

 

(4) Nature of the proceeding: woe on Br red Teel
_ G) Grounds raised: - Vive. witnedes ‘aor - Whon, Sa Live's father
—— Biara Wad confessed te Waving kivled Ne vet on in Der”
eae | and tue JT hrestes a idexitt ‘WMreen Salis b rodhor
—ta_lew lend Contested +p het he one AK om lite te -

Te reorder cn Cover vA .

x Durtay the Pend ancy _ of Re. 2001 pas Shea Ja [een tore.)
LWA Fishing of webins gern es) seropmpS — ALtow ED
Lar only | of Ja Vir poosd even EA OOV-~ whrh Jeu lin

ped. Resr te came mm 20ST excrvD/(wG SALI m.

 
Case 1:20-cv-11539-PBS Document 1 Filed 08/13/20 Page 5 of 15

AQ 241 - , a . . ; . . Page 6
(Rev. 01/15) a . . . .

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?

Yes No . , oo . .
(Result: “judge opined het Soltnd Ptrer lred be witnetes
(8) Date of result (if you know): Ua KAewa

. (@-Did you appeal to the highest state. court having

~ jurisdiction over the action taken on- your petition, application, | .
"or motion? ;

| (1) First petition: @ Yes © OF No

(2) Second petition: @ “Yes og No

(3) Third petition: WYes. d No .

(e) Ifyou did not appeal to the highest state court having jurisdiction, explain why you did not:

, Pree wos &A mM advise) in made di fed moter C laceo € insancty defuse ww bak
et Oeied and Acer appealed)
12.’ For this petition, state every ground on which you claim that you are

laws, or treaties of the United States. Attach additional-pages if you
supporting each ground.

being held in violation of the Constitution,
have more than four grounds. State the facts

CAUTION: To proceed in the federal court, you must ordinarily first exhaust (use up) your available ~
state-court remedies on each ground on which you request action by the federal court. Also, if you fail to set
forth all the grounds in this petition, you may be barred from presenting additional grounds ata later date.

GROUND ONE: - DNA evidevee Ois Proves almost all Ne. prosecution .
Theory. of guilt.

"+ (a) Supporting facts (Do not argue or cité law. Just state the specific facts that support your claim.):

Pefiten- ot convithed tA L781 Cadktes dias froal ended. Sa misdrel)
\n 20e91 poh Tong proved to ter vittime’s Ach _Sorepte - DY. |
» ALLowed if pebhorw paid over §3 000, Resvit: Ma pale DNA defected.
Preseceter erresfed SA SOR mento. tha FT st Usd patthones ¢. & lood ent”
hor Nai (re: Pchtear- bed DNA resv Its VA _209S- Hi}, fay list
ComprehonsisA fy Ysoar aay hf appaated Cov ase |
j 7 7 :
LA Re DNA result.

(b) If you did not exhaust your state remedies on Ground One, explain why: ~ |

Saco Re ya_lve

. do ashes Ve.
ESS UL « Ve Meatstacky wt Supreme Th icial Covt Juied his

“act Gooey pet Yon Tuly % 227° (Barvam Lak AJT-)

 

 

 

 

 
Case 1:20-cV-11539-PBS Document1 Filed 08/13/20 Page 6 of 15
AO 241 | . | - Page 7 |
Rev.0V/15) oo ;
(c) Direct Appeal of Ground One: ;
| GQ) Ifyou appealed from the judgment of conviction, did y you raise this issue? OF Yes & No
® Ifyou did not raise this i issue in your direct appeal, explain why: VNA aa alysis was
“UA knew Je see back Tren |

(@) Post-Conviction’ Proceedings:
(i): Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
, w Yes O No |
(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition: Zorg Le) pyle 30 5 vu le 25 by2) mo Den

 

Name and location of the court where the motion or petition was filed: ESSe. Sgaenee Cowvt

Se. Neo LNG SS a clwselty
Docket or case number (if you know): Jfac, 7% FICRAIT2ZY-

Date of the court's decision: Soy “Ss got 3  20lF
Result (attach a copy of the court's opinion or order, if evailable): a DDerdiw at F3- 7

 

 

 

(3) Did you receive a hearing on your motion or petition? . : Oo Yes f@” No
(4) Did you appeal from the denial of your motion or petition? . M Yes © O No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? ow Yes O No

(6) If your answer to ‘Question (d)(4) is "Yes," state:

"Name and location ofthe cout wher the appel was Sed De siachasst S-preme TNoicra! Coup

 

Docket or case number (if you know): Sa - 2eo1g— OU3F
Date of the court's decision: July ¢, 2020 ,

 

Result (attach a copy of the court's opinion or order, if available): ate kotpse peh oa denie d

 

(1) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue: .

 

 

 

 
Case 1:20-cv-11539-PBS Document 1 Filed 08/13/20 Page 7 of 15

AO 241 ; ’ Page 8
- Rev. 01/15) : . , 7.

‘() Other Remedies: Describe any other procedures | (such as habeas corpus, administrative remedies, etc.) that you have.

used to exhatist your state remedies on Ground One: Te Men) Eaal ead) lade Corte pw et “screene) ©
te ag toc close te Ke. gears: - CPCS “Screed de cose for 2wreety .-

 

“GROUND TWO: . The- proseevtor Sun on ato eged thesegoerge to dg aa

.

in germs corpo. excpen mort ta he jury foom —N2 ob ection —ne _adercrition

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim):

Vranserigl £5 2274: Prosecutor urged to preterd Cor he jy wa Kes jty (vow)
Pret god ALE Belay shedleed dom behind nd reach beck Oe eu
tho der aad ino ushere gout ager yar coblide wid. mock _
sYabbo- mM hacle of: god:

 

 

 

 

 

(b) If you did not exhaust your state remedies on Ground Two, explain why: ) sed. { . de orl.

ira tye d it Ww Treal Couct and Pe. STC

 

 

(c) . Direct Appeal of Ground Two:
(1) Ifyou appealed from the judgment of conviction, did you raise this issue? . Yes | @ No
Q) Ifyou did not raise this issue in your direct appeal, explain why: dé cara of. a / ive
Ive wn _1?@sl becavie baer DNA techno logy uywals
CAN Kanpune ‘ | _

7 (d) Post-Conviction Proceedings:

 

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
@ Yes 0 No |
a (2) If your answer to Question (dX) is iryes," state:
Type of motion or petition: rle 3°; 3 fe (oe 25 @@).
Name and location of the court where the motion or petition was filed: €_SJex Spero r C ou. 1

Salem . /\a Sfachuette

 

 

Docket or case number (if you know): TE 77C. R G772ZY
Date of the court's decision: ° Seot 3 2elf%
7 7 :

 
Case 1:20-cv-11539-PBS Document1 Filed 08/13/20 Page 8 of 15 -

AO 241

 

 

 

Page 9
(Rev. 01/ 15) . 7 3;
“Result (attach a copy of the court's opinion or order, if available): 2D DSA 0 hy af 74, WS =.
tT nd :
- (3) Did you! receive a hearing c on your motion or petition? a) ‘Yes W No
(4) Did you appeal from the denial of your motion or petition? meee " @ Yes - 0 No-

(5) If your answer to Question (d)(4) is "Yes," did your raise this i issue in the e appeal? - & Yes O No

(6) If your answer to Question (4) is "Yes, " state:
Name and location of the court where the appeal was filed: Jin vachysote Splreme Je dt cee ]

Court Destton Mosinchese Fts
Docket or case number (ifyouknow): SD -2°'¢ ~043¢ ,
- Date of the court's decision: Jd, “GF 2020
t é

 

Result (attach a copy of the court's opinion or order, if available): albedds< 76 — &>
: 17 ,

gate kecao— pehsriron cate)

 

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

 

 

 

 

(ce) . -Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Two: } ple Eads ,,) enh A, Legh Eng (os )
Innoconco Poo’ et tar a Wiest s_ “eas5 ond * CPCS Lor

 

GROUND THREE: “Thee _were C7) ef tsadel of cputTroom closure only
ob’ ected fo b- The Leapuren 22. fxyte Trebere .
(a) Supporting facts (Do not mgie or cite law. Just state the specific facts that support your claim.):

Thee were | wena _cptsodes of court mooen cles ur Gr _yoir Oire .

a50 cctive icraeset. Yre oats pouty ody ectms. was Te Lawrence

Eng le “Fri bvac Seme yeit Dire vithremes tosh hed Mao cower,
widn de. Press _exe (ded bA_.pderned hostile ange fe

jyerg wer IA fis acta | AesTive ony « |

 

 
AO 241
(Rev. 01/15)

. Case 1:20-cv-11539-PBS Document 1 Filed 08/13/20 Page 9 of 15

Page 10

(b) If you: did not exhaust your state remedies on Ground Three, explain why: ° , } OQ ()-

 

 

2 kA ere

 

 

():

@®-

Docket or case number (if you know): TFE7 7TCR ITZ 2y

. Result (attach a copy. of the court's opinion or order, if available):

"Date of the court's decision: DJAa G 2920 ,
7—

Direct Appeal of Ground Three:
(1) Tf you appealed from the judgment of conviction, did: you raise this issue? Yes of No
(2) Ifyou did not raise this issue in your direct appeal, explain why; My 4+, ave P Are dtec. W he

 

\ ; emigre td +: Liawrece, | Aasiachuedts } leane 3 Spanish past

: EAs Lisle \: vette oA! a Toraegt whe es low ted yt

Post-Conviction Proceedings:

(). Did you raise this issue through a post-conviction motion or petition fo or habeas corpus in a state trial court?
of Yes 1 No ue

(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition: _Yy Le 3O6 ile 2s (b) C 2) -

 

Name and location of the court where the motion or petition was filed?) ELS Sex S + gerper  Cow-t

Sex \ Con, Aa stachua tts

 

 

Date of the court's decision: Sept 3, 2old

deared a ppvea dre 73-75

 

 

(3) Did you receive a hearing | on your motion or petition? O Yes .&%No

(4) Did you appeal from the denial of your motion or petition? . mw Yes No

(5) If your answer to Question @a)i is "Yes," did you raise this issue in the ne appeal? & Yes CO No

(6) If your answer to Question (a4) is iryes," state:
_ Name and location of the court where the appeal ' was filed: {1 aSiachy ett S vprems. Ded f cr ca
Court __— Basta, Dsitachustie

Docket or case number (if you know): . SJ —201%7 —OY 3 4

7

Result (attach 4 copy of the court's opinion or order, if available): od ene 3 aADpadiv Ze — F3
‘ ute , ve soo

 

 

 

 

 
Case 1:20-cv-11539-PBS Document 1 Filed 08/13/20 Page 10 of 15

AO 241 , . so Page 11
- Rev. 01/15)

(7) If your-answer to Question (d)(4) or Question (5) is “No,” explain why you did not raise this issue:

 

 

 

 

 

 

() Other Remedies: Describe any, other procedures (such as habeds corpus, adininistrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Three: . | erpsre ) leds ot Bons sa Ay
Vey Ens lard laa AaCoA wo Moet ee) hele —alrwt v yeah
ce CS acd “he ke 2. weelss do. ve pect AL ¢ |

“GROUND FOUR: -

 

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 

 

 

 

 

 

 

 

(b) If you did not exhaust your state remedies on Ground Four, explain why:

 

 

 

 

(c) Direct Appeal of Ground Four:

e) Ifyou appealed from the judgment of conviction, did you raise this isue? «=§l(i<éié<é‘$Gs Ws SS No
(2) Ifyou did not raise this issue in your direct appeal, explain why:

 

 

 

 

@- Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?,
«1 Yes «= No m oS )
2 if your answer to Question (d)(1) is "Yes," state: “

’ Type of motion or petition:

 

SHS ew ares” a sness SORE TT 3 + poag ya l= 7
~ Case, 1:20-cv-11539-PBS_ Document 1 Filed 08/13/20

" AO 241
(Rev. 01/15)

Fanl  H S

Name and location of the court where the motion or petition was filed:

Page 11 of.15

Pagel2 _

 

 

Docket or case number (if you know):

 

"Date of the court's decision: .

 

Result (attach a copy of the court's opinion! or order, if available):

 

 

 

(3) Did you receive a hearing on your motion or petition? O Yes
(4) Did you appeal from the denial of your motion or petition? ' 1 Yes

6) if your answer to Question (d)(4) is."Yes," did you raise this issue in the appeal? OF Yes
(6) ifyour answer to Question 4) is "Yes," state: .

O No
O No
0 No

 

Name and location of the court where the appéal was filed: .

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (aac a copy of the court's opinion or order, if available)

 

 

 

 

(7) If your answer to Question (d)(4) or Question (d)(5) is No," explain why you did not raise this issue:

 

 

 

 

 

 

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

_ have used to exhaust your state remedies on Ground Four: . -

 

 

 

 

 

 

 

 
FPaop bs

AO 241

a

Case 1:20-¢v-11539-PBS Document 1 Filed 08/13/20 Page 12 of 15

Page 13

(Rev. 01/15)

13.

14,

sang ie

15.

Please answer these additional questions about the petition you are filing:
(a) Have all grounds for relief that you have raised in this petition been presented to the highest state court
having jurisdiction? ww Yes . oO No
If your answer is "No," state which grounds have not been so presented and give your reason(s) for not

presenting them avs SS Fear

 

 

 

 

(b) Is there any ground in this petition that’has not been presented in some state or federal court? T£so, which

ground or grounds have not been presented, and state your, reasons for not presenting them:

No.

 

 

Have you previously filed any type of petition, application, or motion in a federal court regarding the conviction
that you challenge in this petition? Yes . i No

If Yes," state the name and location of the court, the docket or‘case number, the type of proceeding, the issues
raised, the date of the court's decision, and the result for each petition, application, or motion filed. Attach a copy

of any court opinion or order, if available. .

 

 

 

 

 

 

 

 

 

 

Do you have any petition or appeal now pending (filed and not decided yet) in any court, either state or ‘federal, for
the judgment you are challenging? O Yes No ,
If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, and the issues

raised.

 

 

 

 

 

 
Case 1:20-cv-11539-PBS Document 1 Filed 08/13/20 Page 13 of 15 ©

 

 

 

 

 

 

 

 

 

 

 

 

AO 241 . , OS ". Page 14
Rev. 01/15) . ,

16. Give the name and address, if you know, of each attotney who represented you in the following stages of the
judgment you are challenging: , . .
(a) At preliminary hearing: c "7 Lyila

AY at arraignment and plea: : pore enmeepeaapace ive nf tEptte epee . . Loo awd ate BE : tg:
(Attia: MM. Nemana (st Seal) =  O Donovan Gad rel)
(d) At sentencing: \¢
* (e) On appeal: Jane nie

(f) Inany post-conviction proceeding: - Robert >. Kale |

 

(g) On appeal from any ruling against you in a post-conviction proceeding: R sbert D, Keefe
GO Stoke 34 Bota 02107 |

 

 

 

17 . Do you have any future sentence to serve after you complete the sentence for the judgment that you are
challenging? ‘ q Yes: xy No

(a) If so, give name and location of court that imposed the other sentence you will serve in the future:

 

 

" (b) Give the date the other sentence was imposed:

 

(c) Give the jength of the other sentence:

 

(d) Have you filed, or do you plan to file, , any petition that challenges the judgment or sentence to be served in the
future? f Yes © No Nx .
18, TIMELINESS OF PETITION: ifyour judgment of conviction became final over one year ago, you must explain -

why the one-year statute of limitations as contained in 28 U.S.C. § 2244(d) does not bar your petition.* °~

\ claim egvite Sle to Hing because pe Language: ;
Yas ood iment AAD tay “cadee Lai lag. rheatal bon lf. Mefee p —
Seme af whiel, are eee prow,  ) yeaht

\po fae he umole “Ase ! goality hic er A feeb te Fallin,
because DMA Cviderce, Conic 1 bad fo dae Ke CesT #£ “ye

PADNCY £,-) vs eideaw ot activa! PANS CoA LO ,
AO 241
(Rev. O15)

Case 1:20-cv-11539-PBS Document1 Filed 08/13/20 Page 14 of 15

Page 15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA") as contained in 28 US.C. § 2244(d) provides in

part that: .

Q)

A one-year period of limitation shall apply to an application for a writ of habeas corpus by a person in
" custody pursuant to the judgment of a’State court. The limitation period shall run from the latest of -

(A) ___ the date on which the judgment became final by the conclusion of direct review or the expiration

of the time for seeking such review;

filing by such state action;

(B) the date on which the impediment to filing an application created by State action in violation of
the Constitution or laws of the United States is removed, if the applicant was prevented from

(C) the date on which the constitutional right ass erted was initially recognized by the Supreme Court,
‘ if the right has been newly recognized by the Supreme Court and made retroactively applicable to

cases on collateral review; or

() the date on which the factual predicate of the claim or claims presented could have been.

discovered through the exercise of due diligence.

te ote ty
fe Vane acne ess Feet
Case 1:20-cv-11539-PBS Document 1 Filed 08/13/20. Page 15 of 15.

" A0 241 "Page 16

(Rev. 01/15)
State post-conviction or other collateral review with

(2) The time during which a properly filed application for
ali not be counted toward any period of limitation

respect to the pertinent judgment or claim is pending shi
under this subsection. - 7

Therefore, petitioner asks that the Court grant the following relief: (5 rw? Ne peh tern. bf as at «
protean bly Boles uve y flrat Sa _ecdher Are b)¢

eP0owt.  Counte | =
ti

iegy pet “0 pen rl, 7
"or any other relief to which petitioner may be entitled.

 

 

 

Signature of Attorney (if any)

"I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct and that this Petition for
Writ of Habeas Corpus was placed in the prison mailing system on —_ (month, date, year).

Executed (signed) on (date).

 

 

 

 

 

- Signature of Petitioner
Ifthe person signing is not petitioner, state relationship to petitioner and explain why petitioner is not signing this petition.
%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
